DETAILED ACTION
The office action is a response to an application filed on November 15, 2021, wherein claims 1-12 and 17-27 are pending and ready for examination.

Election /Restriction
Applicant’s election without traverse, applicant hereby elects claims 1-12 and 17-27 corresponding to Group I and cancels, without traverse, claims 13-16 and 28-30 corresponding to the non-elected Group II. in the reply filed on11/15/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lomayev; Artyom et al. (Lomayev hereafter) (US 20190372718 A1) in view of KIM; Suhwook et al. (Kim hereafter) (US 20170353887 A1) and in further view of ZHANG; Yan et al. (Zhang hereafter) (US 20200389259 A1).

Regarding Claim 1, Lomayev teaches A method for wireless communication performed by a wireless communication device, comprising:
determining a codeword length (short CW or a long CW) to be used for encoding a physical-layer protocol service data unit (PSDU) (to encode the PSDU) (Lomayev; [0173]… (in FIG. 3, encoder 304 may include an LDPC encoder ("LDPC core") to encode the PSDU 301 into the encoded bits 305…[0174]… into an LDPC CW including a short CW or a long CW …[0175] … the short CW may include 672 or 624 bits, and/or the long CW may include 1344 or 1248 bits);
Lomayev fails to explicitly teach, determining a size of a first aggregate medium access control (MAC) protocol data unit (A-MPDU) subframe to be included in the PSDU, the first A-MPDU subframe including a first MAC protocol data unit (MPDU)
However, in the same field of endeavor, Kim teaches, determining a size of a first aggregate medium access control (MAC) protocol data unit (A-MPDU) subframe (a multiple of 4 octets) to be included in the PSDU (Fig. 2), the first A-MPDU subframe including a first MAC protocol data unit (MPDU) (Kim; [0037] A plurality of A-MSDU subframes may be grouped so as to form a single 
A-MSDU 250… the A-MSDU 250 may include a plurality of A-MSDU subframes, and an A-MSDU subframe may include a subframe header… the A-MSDU subframe to have a total length 
that is equal to a multiple of a predetermined number (e.g., a multiple of 4 octets)) (See Fig. 2);  
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim to include the above recited limitations as taught by Kim in order to configure as a QoS data MAC protocol data unit (MPDU)  (Kim; [0038]).
Lomayev-Kim fails to explicitly teach, aligning the first A-MPDU subframe with one or more codewords of the PSDU, the alignment of the first A-MPDU including selectively adding one or more padding bits to the PSDU based on the determined codeword length and the size of the first A- MPDU subframe; and
encoding the PSDU, including the first A-MPDU subframe, as one or more codewords each having the determined codeword length.
However, in the same field of endeavor, Zhang teaches, aligning the first A-MPDU subframe with one or more codewords of the PSDU (Zhang; [0067] Each A-MPDU subframe 212 is individually encoded by an FEC encoder to generate a coded HARQ PSDU 232) (See fig.2), the alignment of the first A-MPDU (Each A-MPDU subframe 212 includes an MPDU delimiter 216, an MPDU 220, and optional padding bits 224) including selectively adding one or more padding bits (padding bits 224) to the PSDU  based on the determined codeword length and the size of the first A- MPDU subframe (MPDU delimiter 216, an MPDU 220, and optional padding bits) (Zhang;  [0067] … Each A-MPDU subframe 212 includes an MPDU delimiter 216, an MPDU 220, and optional padding bits 224… each A-MPDU subframe 212 to generate a coded HARQ PSDU 232)(See fig. 2) ; and
encoding the PSDU (HARQ PPDU 404 is generated to include HARQ coding units 430), including the first A-MPDU subframe (A-MPDU subframes 212 included in and HARQ coding unit 430), as one or more codewords each having the determined codeword length (determined to ensure that the HARQ coding units 430 have a common length) (Zhang; [0096] … the process 400 includes generating one or more HARQ coding units 430 and individually encoding each HARQ coding units 430 to generate a corresponding coded HARQ unit 432, … The number of padding bits to be included in a particular HARQ coding unit 430 is determined to ensure that the HARQ coding units 430 have a common length,) (See fig. 4).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim to include the above recited limitations as taught by Zhang in order to ensure that an appropriate MAC layer data unit length is used for the error correcting encoding rate (Zhang; [0090]).

Regarding Claim 17, Lomayev teaches A method for wireless communication performed by a wireless communication device, comprising:
determine a codeword length (short CW or a long CW) to be used for encoding a physical-layer protocol service data unit (PSDU) (to encode the PSDU) (Lomayev; [0173]… (in FIG. 3, encoder 304 may include an LDPC encoder ("LDPC core") to encode the PSDU 301 into the encoded bits 305…[0174]… into an LDPC CW including a short CW or a long CW …[0175] … the short CW may include 672 or 624 bits, and/or the long CW may include 1344 or 1248 bits);
Lomayev fails to explicitly teach, determining a size of a first aggregate medium access control (MAC) protocol data unit (A-MPDU) subframe to be included in the PSDU, the first A-MPDU subframe including a first MAC protocol data unit (MPDU)
However, in the same field of endeavor, Kim teaches, determine a size of a first aggregate medium access control (MAC) protocol data unit (A-MPDU) subframe (a multiple of 4 octets) to be included in the PSDU (Fig. 2), the first A-MPDU subframe including a first MAC protocol data unit (MPDU) (Kim; [0037] A plurality of A-MSDU subframes may be grouped so as to form a single 
A-MSDU 250… the A-MSDU 250 may include a plurality of A-MSDU subframes, and an A-MSDU subframe may include a subframe header… the A-MSDU subframe to have a total length 
that is equal to a multiple of a predetermined number (e.g., a multiple of 4 octets)) (See Fig. 2);  
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim to include the above recited limitations as taught by Kim in order to configure as a QoS data MAC protocol data unit (MPDU)  (Kim; [0038]).
Lomayev-Kim fails to explicitly teach, align the first A-MPDU subframe with one or more codewords of the PSDU, the alignment of the first A-MPDU including selectively adding one or more padding bits to the PSDU based on the determined codeword length and the size of the first A- MPDU subframe; and
encoding the PSDU, including the first A-MPDU subframe, as one or more codewords each having the determined codeword length.
However, in the same field of endeavor, Zhang teaches, aligning the first A-MPDU subframe with one or more codewords of the PSDU (Zhang; [0067] Each A-MPDU subframe 212 is individually encoded by an FEC encoder to generate a coded HARQ PSDU 232) (See fig.2), the alignment of the first A-MPDU (Each A-MPDU subframe 212 includes an MPDU delimiter 216, an MPDU 220, and optional padding bits 224) including selectively adding one or more padding bits (padding bits 224) to the PSDU  based on the determined codeword length and the size of the first A- MPDU subframe (MPDU delimiter 216, an MPDU 220, and optional padding bits) (Zhang;  [0067] … Each A-MPDU subframe 212 includes an MPDU delimiter 216, an MPDU 220, and optional padding bits 224… each A-MPDU subframe 212 to generate a coded HARQ PSDU 232)(See fig. 2) ; and
encoding the PSDU (HARQ PPDU 404 is generated to include HARQ coding units 430), including the first A-MPDU subframe (A-MPDU subframes 212 included in and HARQ coding unit 430), as one or more codewords each having the determined codeword length (determined to ensure that the HARQ coding units 430 have a common length) (Zhang; [0096] … the process 400 includes generating one or more HARQ coding units 430 and individually encoding each HARQ coding units 430 to generate a corresponding coded HARQ unit 432, … The number of padding bits to be included in a particular HARQ coding unit 430 is determined to ensure that the HARQ coding units 430 have a common length,) (See fig. 4).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim to include the above recited limitations as taught by Zhang in order to ensure that an appropriate MAC layer data unit length is used for the error correcting encoding rate (Zhang; [0090]).

	Regarding Claim 2 and 18, Lomayev-Kim-Zhang teaches, the claim 1 and 17,
Lomayev-Kim-Oh fails to explicitly teach, wherein the alignment of the first A-MPDU subframe comprises:
aligning the first A-MPDU subframe with a first codeword of the PSDU, the first A-MPDU subframe being encoded exclusively within the first codeword based on the alignment.
However, in the same field of endeavor, Zhang teaches, aligning the first A-MPDU subframe with a first codeword of the PSDU, the first A-MPDU subframe being encoded exclusively within the first codeword based on the alignment (Zhang; [0067] …The A-MPDU 208 includes a plurality of A-MPDU subframes 212, where each A-MPDU subframe 212 corresponds to a PSDU) (See fig. 2.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Oh to include the above recited limitations as taught by Zhang in order to ensure that an appropriate MAC layer data unit length is used for the error correcting encoding rate (Zhang; [0090]).

Regarding Claim 3 and 19, Lomayev-Kim-Zhang teaches the claim 2 and 18,
Lomayev-Kim fails to explicitly teach, further comprising:
aligning a second A-MPDU subframe with a second codeword of the PSDU, the first and second A-MPDU subframes being encoded in different codewords based on the alignment of the second A-MPDU subframe.
However, in the same field of endeavor, Zhang teaches, aligning a second A-MPDU subframe with a second codeword of the PSDU, the first and second A-MPDU subframes being encoded in different codewords based on the alignment of the second A-MPDU subframe (Zhang; [0067]… Each A-MPDU subframe 212 is individually encoded by an FEC encoder to generate a coded HARQ PSDU 232).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim to include the above recited limitations as taught by Zhang in order to ensure that an appropriate MAC layer data unit length is used for the error correcting encoding rate (Zhang; [0090]).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of OH; Jong-Ee et al. (Oh hereafter) (US 20120106575 A1).

Regarding Claim 4 and 20, Lomayev-Kim-Zhang teaches the claim 1 and 17,
Lomayev-Kim fails to explicitly teach, wherein the alignment of the first A-MPDU subframe comprises: 
aligning the first A-MPDU subframe with two or more contiguous codewords PSDU, the two or more contiguous codewords including the first A-MPDU subframe and no portions of any other A-MPDU subframe, based on the alignment.
However, in the same field of endeavor, Oh teaches, aligning the first A-MPDU subframe with two or more contiguous codewords PSDU, the two or more contiguous codewords including the first A-MPDU subframe (Oh; [0044] That is, the length in LDPC encoding, corresponding to the LDPC encoding of the multi-user data packet in the encoding unit 120, is a 4.times.VHT-SIG B length 505, and becomes the A-MPDU subframes 510 and 515), and no portions of any other A-MPDU subframe, based on the alignment (Oh; [0043] … the A-MPDU null subframes 520 and 525 and the EOF pad 530, and the A-MPDU null subframes 520 and 525 and the EOF pad 530 become an MAC pad)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by Oh in order to improve the efficiency of the system (Oh; [0006]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of NOH; Yujin et al. (Noh hereafter) (US 20200008267 A1).

Regarding Claim 5, Lomayev-Kim-Zhang teaches The method of claim 1, 
Lomayev-Kim-Zhang fails to explicitly teach, wherein the selective adding of the one or more padding bits to the PSDU comprises:
inserting the padding bits between two or more A-MPDU subframes associated with the PSDU
However, in the same field of endeavor, Noh teaches inserting the padding bits between two or more A-MPDU subframes associated with the PSDU (Noh; [0099] As shown in FIG. 15B, the PPDU 1500B includes a preamble 1502, an A-MPDU 1508 (including a set of A-MPDU sub-frames 1510.sub.1-1510.sub.N), EOF padding 1512 (i.e., MAC padding), and PHY padding bits 1506).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by Noh in order to determining the number of symbols (Noh; [0097]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of Asterjadhi; Alfred et al. (Asterjadhi hereafter) (US 20170181187 A1).

Regarding Claim 6, Lomayev-Kim-Zhang teaches the method of claim 1, 
Lomayev-Kim-Zhang fails to explicitly teach, wherein the padding bits comprise one or more MPDU delimiters
However, in the same field of endeavor, Asterjadhi teaches wherein the padding bits comprise one or more MPDU delimiters (Asterjadhi; [0096] …A-MPDU padding delimiters may be included.  Padding delimiters may EoF delimiters (4 Bytes) or other padding delimiters.) or a known bit sequence.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by Asterjadhi in order to increasing the interframe space (IFS) (Asterjadhi; [0096]).

Claims 7,8, 10, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of SUGAYA; Shigeru et al. (Sugaya hereafter) (US 20200153558 A1).

Regarding Claim 7 and 22, Lomayev-Kim-Zhang teaches the claim 1 and 17, 
Lomayev-Kim-Zhang fails to explicitly teach, further comprising: subdividing at least one of a MAC service data unit (MSDU), an aggregate MSDU (A- MSDU), or a MAC management protocol data unit (MMPDU) into two or more fragments based on the codeword length  the at least one MSDU, A-MSDU
However, in the same field of endeavor, Sugaya teaches subdividing at least one of a MAC service data unit (MSDU), an aggregate MSDU (A- MSDU), or a MAC management protocol data unit (MMPDU) into two or more fragments based on the codeword length  (Sugaya; [0166] …Fig.18 transmitter performs the encoding process by using, for example, an RS (255, 239) code.), the at least one MSDU, A-MSDU (Sugaya; [0167] … [0167] The transmitter then generates a data frame obtained by appending the predetermined preamble (Preamble), the physical layer header (Header), and the physical layer trailer (Trailer) to the data), or MMPDU being included in the first A-MPDU subframe.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by in order to succeed in the reception process (Sugaya; [0159]).

Regarding Claim 8 and 23, Lomayev-Kim-Zhang-Sugaya teaches The claim 7 and 22, 
Lomayev-Kim-Sugaya fails to explicitly teach, wherein the alignment of the first A-MPDU subframe comprises:
aligning at least one of the fragments with a first codeword of the PSDU, the at least one fragment being encoded exclusively within the first codeword based on the alignment of the at least one fragment
However, in the same field of endeavor, Zhang teaches, aligning at least one of the fragments with a first codeword of the PSDU (Zhang; [0067]…Each A-MPDU subframe 212 is individually encoded by an FEC encoder to generate a coded HARQ PSDU 232), the at least one fragment being encoded exclusively within the first codeword based on the alignment of the at least one fragment (Zhang; [0067]… Individually encoding each A-MPDU subframe 212 facilitates a receiver to perform "soft combining" of an original transmission of the A-MPDU subframe 212).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Sugaya to include the above recited limitations as taught by Zhang in order to ensure that an appropriate MAC layer data unit length is used for the error correcting encoding rate (Zhang; [0090]).

Regarding Claim 10 and 25, Lomayev-Kim-Zhang teaches the claim 1 and 17, 
Lomayev-Kim-Zhang fails to explicitly teach, further comprising:
 aggregating a plurality of MSDUs into the first MPDU based on the determined codeword length
However, in the same field of endeavor, Sugaya teaches aggregating a plurality of MSDUs into the first MPDU based on the determined codeword length (Sugaya; [0165] …the encoding process, data obtained by aggregating first MSDU (1st MSDU) to sixth MSDU (6th MSDU) and appending Padding…[0166] …performs the encoding process by using, for example, an RS (255, 239) code. [0172] …an MPDU is configured by aggregating a plurality of MSDUs … [0173]…FIG. 20, the transmitter may construct a frame by aggregating six MSDUs (1st MSDU to 6th MSDU) into one MPDU (1st MPDU)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by in order to succeed in the reception process (Sugaya; [0159]).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of Kim et al. (Kim1 hereafter) (US 20190326934 A1).

Regarding Claim 11 and 26, Lomayev-Kim-Zhang teaches. the claim 1 and 17,
 Lomayev-Kim-Zhang fails to explicitly teach, wherein the encoding of the PSDU comprises:
generating one or more cyclic redundancy check (CRC) sequences based on a plurality of payload bits associated with the PSDU, the one or more CRC sequences being encoded with the plurality of payload bits to produce the one or more codewords
However, in the same field of endeavor, Kim1 teaches generating one or more cyclic redundancy check (CRC) sequences based on a plurality of payload bits associated with the PSDU, the one or more CRC sequences being encoded with the plurality of payload bits to produce the one or more codewords (Kim1; [0270] … the size of the encoded codeword for the data payload (including the CRC) generated in the higher layer satisfies the relation of 2.sup.n&lt;N&lt;2.sup.n+1.  The same method may be applied not only to the higher layer data, but also to the payload (e.g., DCI, UCI) transmitted on a control channel).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by Kim1 in order to perform higher reliability (Kim1; [0242]).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of XU; Changlong et al. (Xu hereafter) (US 20180034593 A1).
	
Regarding Claim 12 and 27, Lomayev-Kim-Zhang-Kim1 teaches the claim 11 and 17, 
Lomayev-Kim-Zhang-Kim1 fails to explicitly teach, further comprising: grouping the one or more codewords into one or more codeword groups, the one or more CRC sequences including a respective CRC sequence for each of the one or more codeword groups
However, in the same field of endeavor, Xu teaches grouping the one or more codewords into one or more codeword groups, the one or more CRC sequences including a respective CRC sequence for each of the one or more codeword groups (Xu; [0067] … the information bits and CRC may be divided into two groups A and B. Group A may have a lower block error rate as compared to group B. Each codeword may include the CRC bits for group A, data for group A, the CRC bits for group B, and the data for group B).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang-Kim1 to include the above recited limitations as taught by Xu in order to obtain bit-error probability (Xu; [0067]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lomayev-Kim-Zhang in view of Noh and Asterjadhi.

Regarding Claim 21, Lomayev-Kim-Zhang teaches the method of claim 17, 
Lomayev-Kim-Zhang fails to explicitly teach, wherein the selective adding of the one or more padding bits to the PSDU comprises:
inserting the padding bits between two or more A-MPDU subframes associated with the PSDU
However, in the same field of endeavor, Noh teaches inserting the padding bits between two or more A-MPDU subframes associated with the PSDU (Noh; [0099] As shown in FIG. 15B, the PPDU 1500B includes a preamble 1502, an A-MPDU 1508 (including a set of A-MPDU sub-frames 1510.sub.1-1510.sub.N), EOF padding 1512 (i.e., MAC padding), and PHY padding bits 1506).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang to include the above recited limitations as taught by Oh in order to determining the number of symbols (Noh; [0097]).
Lomayev-Kim-Zhang-Noh fails to explicitly teach, wherein the padding bits including one or more MPDU delimiters
However, in the same field of endeavor, Asterjadhi teaches wherein the padding bits comprise one or more MPDU delimiters (Asterjadhi; [0096] …A-MPDU padding delimiters may be included.  Padding delimiters may EoF delimiters (4 Bytes) or other padding delimiters.) or a known bit sequence.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lomayev-Kim-Zhang-Noh to include the above recited limitations as taught by Asterjadhi in order to increasing the interframe space (IFS) (Asterjadhi; [0096]).

Allowable Subject Matter
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416